                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF SOUTH CAROLINA

Horace Hicks,                         )       C/A No.: 1:18-1952-HMH-SVH
                                      )
              Plaintiff,              )
                                      )
  vs.                                 )                 ORDER
                                      )
G. Lane, Warden; and Derek            )
Danley, Lt.,                          )
                                      )
              Defendants.             )


        This matter comes before the court on the motion [ECF No. 24] of

defendant Derek Danley (“Danley”) to compel Horace Hicks (“Plaintiff”) to

produce responses to Danley’s First Set of Interrogatories and First Set of

Requests for Production (“Discovery Requests”), which are attached to

Danley’s motion at ECF No. 24-1 and 24-2.

        The motion indicates that the Discovery Requests were first served on

Plaintiff on October 23, 2018. The motion also indicates that defense counsel

sent Plaintiff a letter on December 6, 2018, notifying him of the overdue

discovery and requesting Plaintiff to forward his responses. [ECF No. 24].

Danley’s motion indicates that Plaintiff has failed to respond to the Discovery

Requests. Id.

        In light of the foregoing, the court grants Danley’s motion to compel.

Plaintiff is directed to provide responses to the discovery requests by

                                          1
December 27, 2018. Because Plaintiff failed to timely respond to the discovery,

any and all objections are deemed waived under Fed. R. Civ. P. 33(b)(4).

Plaintiff is advised that failure to comply with the court’s order may result in a

recommendation that this case be dismissed for failure to participate in

discovery and/or sanctions, including payment of Danley’s attorneys’ fees and

costs in preparing such motions.

      IT IS SO ORDERED.



December 13, 2018                           Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        2
